Case 2:16-cv-04636-JMA-JMW Document 89 Filed 07/20/21 Page 1 of 4 PageID #: 761



 UNITED STATES DISTRICT COURT                                           For Online Publication Only
 EASTERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
 ROBERTO CORRAL,

                                    Plaintiff,
                                                                        ORDER
                  -against-                                             16-CV-4636 (JMA) (JMW)
                                                                                                  FILED
 ARROW ELECTRONICS, INC.,                                                                         CLERK
                                                                                    12:04 pm, Jul 20, 2021
                                     Defendant.
 --------------------------------------------------------------X                       U.S. DISTRICT COURT
 AZRACK, United States District Judge:                                            EASTERN DISTRICT OF NEW YORK
                                                                                       LONG ISLAND OFFICE
         Before the Court is the application for the appointment of pro bono counsel to represent

 plaintiff, Roberto Corral (“plaintiff”). Arrow Electronics, Inc. (“defendant”) has filed a letter in

 opposition. (See Docket Entry (“DE”) 88.) For the reasons that follow, the application for the

 appointment of pro bono counsel is denied without prejudice and with leave to renew when this

 case is marked ready for trial, if circumstances warrant such an application. Accordingly, the

 deposition scheduled for the week of July 26, 2021 shall proceed as scheduled.

                                                 DISCUSSION

         Pursuant to 28 U.S.C. § 1915(e)(1), courts may appoint an attorney to represent someone

 who is unable to afford counsel. Courts possess broad discretion when determining whether

 appointment is appropriate, “subject to the requirement that it be ‘guided by sound legal

 principle.’” Cooper v. A. Sargenti Co., Inc., 877 F.2d 170, 171-72 (2d Cir. 1989) (quoting Jenkins

 v. Chemical Bank, 721 F.2d 876, 879 (2d Cir. 1983)). The Second Circuit set forth the principle

 as follows:

          [T]he district judge should first determine whether the indigent’s position seems
          likely to be of substance. If the claim meets this threshold requirement, the court
          should then consider the indigent’s ability to investigate the crucial facts, whether

                                                         1
Case 2:16-cv-04636-JMA-JMW Document 89 Filed 07/20/21 Page 2 of 4 PageID #: 762



        conflicting evidence implicating the need for cross-examination will be the major
        proof presented to the fact finder, the indigent’s ability to present the case, the
        complexity of the legal issues and any special reason in that case why appointment
        of counsel would be more likely to lead to a just determination.

 Hodge v. Police Officers, 802 F.2d 58, 61-62 (2d Cir. 1986). The Second Circuit also held that

 these factors are not restrictive, and that “[e]ach case must be decided on its own facts.” Id. at

 61. See Brooks v. State of New York, 92-CV-1508, 1992 WL 320402, at *3 (S.D.N.Y. Oct. 29,

 1992) (denying, without prejudice, appointment of counsel based on failure to satisfy requisite

 showing of likely merit). Further, “the Second Circuit has interpreted [28 U.S.C. § 1915(e)(1)]

 to require that the plaintiff be unable to obtain counsel ‘before appointment will even be

 considered.’” Ahmad v. White Plains City School Dist., 18-CV-3416, 2020 WL 3972274, at *2

 (S.D.N.Y. July 14, 2020) (citing Morris v. Moran, 12-CV-7020, 2014 WL 1053658, at *1

 (S.D.N.Y. Mar. 14, 2014) (quoting Hodge, 802 F.2d at 61 (“In our view, the language of the statute

 itself requires that the indigent be unable to obtain counsel before appointment will even be

 considered.”); ---
                also -citing
                       --- - Justice
                              - - - -v.  - - - - - - 982 F. Supp. 2d 233, 235 (E.D.N.Y. 2013) (“A
                                     - -Kuhnapfel,

 plaintiff requesting appointment of counsel must show that [ ]he is unable to obtain counsel before

 appointment will even be considered.” (quotation marks omitted)).

        The Court has reviewed plaintiff’s application together with the defendant’s opposition,

 the complaint, and the record, and finds that the appointment of counsel is not warranted at this

 stage of the litigation. As a threshold matter, notwithstanding plaintiff’s representation that he

 cannot afford to retain an attorney, he reports having $16,000 in “emergency money” available to

 him and receives income of $6,417.00 per month. (See DE 87 ¶¶ 1, 3-4.) Accordingly, insofar

 as plaintiff seeks pro bono counsel for the limited purpose of representation at the upcoming

 deposition, the Court finds that plaintiff has the financial resources to retain counsel for this

                                                 2
Case 2:16-cv-04636-JMA-JMW Document 89 Filed 07/20/21 Page 3 of 4 PageID #: 763



 purpose. Moreover, even assuming that the threshold requirement of Hodge is satisfied, the Court

 is unable, at this juncture, to conclude - - after considering the Hodge factors in the context of

 plaintiff’s application and the complaint - - that the appointment of counsel is warranted.

 Notwithstanding the concerns raised in plaintiff’s motion, he has demonstrated an ability to make

 applications to the Court and to participate in discovery. Thus, the Court concludes that plaintiff

 is able at this stage of the litigation to prosecute his case and that there is no special reason to

 appoint counsel.

        Further, plaintiff has not included any steps he has taken to obtain counsel. Rather, in the

 space on the application form that asks “what steps have you taken to find an attorney and with

 what results” plaintiff has simply responded “[t]oo expensive.” (See DE 87 ¶ 3.) Given the

 absence of any information regarding plaintiff’s efforts to obtain counsel, the Court, in its

 discretion, denies plaintiff’s application for this additional reason. Ahmad, 2020 WL 3972274,

 at *3 (denying pro bono counsel application where plaintiff did not explain whether he has sought

 to obtain counsel before asking the Court to appoint counsel); Justice v. Kuhnapfel, 982 F. Supp.

 2d 233, 235 (E.D.N.Y. 2013) (“A plaintiff requesting appointment of counsel must show that [ ]he

 is unable to obtain counsel before appointment will even be considered.” (quotation marks

 omitted)); Williams v. Nicholson, 12-CV-8300, 2013 WL 1800215, at *2 (S.D.N.Y. Apr. 22,

 2013) (“Where, in a civil action, an applicant fails to make any effort to engage counsel, appointing

 counsel for the applicant is not appropriate and should not even be considered. . . .”).

        Accordingly, plaintiff’s application for appointment of counsel is denied without prejudice

 to plaintiff renewing the application when this case is marked ready for trial, if circumstances

 warrant such an application. This denial also is without prejudice to plaintiff=s hiring his own


                                                  3
Case 2:16-cv-04636-JMA-JMW Document 89 Filed 07/20/21 Page 4 of 4 PageID #: 764



 counsel to represent him in this matter.

                                            CONCLUSION

           For the reasons set forth above, plaintiff’s application for the appointment of pro bono

 counsel is denied without prejudice to plaintiff renewing the application when this case is marked

 ready for trial, if circumstances warrant such an application. This denial also is without prejudice

 to plaintiff’s hiring his own counsel to represent him in this matter.

           The deposition scheduled for the week of July 26, 2021 shall proceed as scheduled.

          The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Order

 would not be taken in good faith and therefore -in ----
                                                    forma ------
                                                          pauperis status is denied for the purpose

 of any appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

          The Clerk of the Court is directed to mail a copy of this Order to the pro se plaintiff at his

 address of record.

 SO ORDERED.
                                                         __/s/ (JMA)_______________________
 Dated:          July 20, 2021                           JOAN M. AZRACK
                 Central Islip, New York                 UNITED STATES DISTRICT JUDGE




                                                    4
